Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 1 of 11



                                                                1/13/2021
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 2 of 11
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 3 of 11
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 4 of 11
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 5 of 11
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 6 of 11
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 7 of 11
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 8 of 11
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 9 of 11
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 10 of 11




         13
Case 1:20-cv-06711-GBD-JLC Document 31 Filed 01/13/21 Page 11 of 11
